DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on May 25th, 2021 has been considered.
Claim Objections
Claims 3, 5, and 19 are objected to because of the following informalities:  
In re claim 3, line 1, “the crack resistance dielectric layer” should be changed to --the crack suppressing dielectric structure-- for consistency because claim 1 recited “a crack suppressing dielectric structure” on line 4.
In claim 3, lines 1-2, “silicon nitride (SiN) layer” should be changed to--a silicon nitride (SiN) layer--.
In claim 5, line 1, “the crack suppressing dielectric layer” should be changed to --the crack suppressing dielectric structure-- for consistency.
In claim 19, line 1, “the PO layer” should be changed to --the dielectric PO layer--for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the crack suppressing dielectric structure also touches a side surface of the crack suppressing dielectric structure” on lines 1-2.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear how the crack suppressing dielectric structure touches a side surface of itself.  Does Applicant intended to claim that the PO layer also touches a side surface of the crack suppressing dielectric structure or the crack suppressing dielectric structure also touches a side surface of the top metal feature?  Applicant’s disclosure has support for that the PO layer 156 also touches a side surface of the crack suppressing dielectric structure 155 (see paragraph [0023], U.S. Pub. 2021/0280533 and fig. 1A, for example).  Clarification is respectfully requested.  For the purpose of examination, examiner interprets that the PO layer also touches a side surface of the crack suppressing dielectric structure.
Claim 20 recites the limitation “a dielectric passivation overcoat (PO) layer on the crack suppressing dielectric structure that touches both the PO layer and the top capacitor plate” on lines 12-13.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear how the PO layer touches itself.  Does the Applicant intended to claim that the PO layer touches both the crack suppressing dielectric structure and the top capacitor plate?  Applicant’s disclosure has support for that the PO layer 156 touches both the crack suppressing dielectric structure 155 and the top capacitor plate 132 (see paragraph [0023], U.S. Pub. 2021/0280533 and fig. 1A, for example).  Furthermore, Applicant’s disclosure also has support for the PO layer 156 can touches another PO layer 160, see fig. 1A.  However, the claimed invention is vague such that it is unclear if Applicant intended to claim that the PO layer touches both the crack suppressing dielectric structure and the top capacitor plate or that the PO layer touches both another PO layer and the top capacitor plate.  Clarification is respectfully requested.  For the purpose of examination, examiner interprets that the PO layer touches both the crack suppressing dielectric structure and the top capacitor plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (U.S. Pub. 2006/0134809) in view of Liu et al. (U.S. Pub. 2013/0334659).
In re claim 1, Brennan discloses an integrated circuit (IC), comprising: a substrate 140 (see paragraph [0017] and figs. 8 and 10J) having functional circuitry (transistor having gate electrode 160) (see paragraph [0017] and figs. 8 and 10J) for realizing at least one circuit function with at least one high voltage isolation component (capacitor) including a top metal feature 20a/20b above the substrate 140 (see paragraph [0024] and figs. 8 and 10J); a crack suppressing dielectric structure 250 comprising at least a dielectric layer (SiC/CiCN/SiCO/Si3N4) on a top surface of the top metal feature 20a/20b (see paragraph [0020] and fig. 10J) (see paragraph [0020] and fig. 10J).
With respect to “a crack suppressing dielectric structure”, Brennan teaches that the dielectric structure 250 is formed of SiN/SiC which is similar to that of Applicant’s disclosure, the properties of the material being a crack suppressing dielectric material is reasonably anticipation or obviousness because the claimed invention and the prior art dielectric structure are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).

    PNG
    media_image1.png
    691
    757
    media_image1.png
    Greyscale

Brennan is silent to wherein a dielectric passivation overcoat (PO) layer that touches a top surface of the crack suppressing dielectric structure and a side surface of the top metal feature.
However, Liu discloses in a same field of endeavor, an integrated circuit including, inter-alia, a substrate 200 (see paragraph [0032] and fig. 2G), at least one high voltage isolation component (capacitor) including a top metal feature 226 above the substrate 200 (see paragraph [0034] and fig. 2G); a crack suppressing dielectric structure comprising at least a dielectric layer 228 (silicon nitride) on a top surface of the top metal feature 226 (see paragraphs [0021], [0024], [0025], [0034] and fig. 2G), and a dielectric passivation overcoat (PO) layer 234 that touches a top surface of the crack suppressing dielectric structure 228 and a side surface of the top metal feature 226 (see paragraph [0036] and fig. 2G).

    PNG
    media_image2.png
    455
    732
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Liu into the integrated circuit of Brennan in order to enable wherein a dielectric passivation overcoat (PO) layer that touches a top surface of the crack suppressing dielectric structure and a side surface of the top metal feature in the integrated circuit of Brennan to be formed because in doing so would prevent damage to the top metal feature.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Brennan in combination with Liu discloses wherein the crack suppressing dielectric structure also touches a side surface of the crack suppressing dielectric structure 228 (see paragraph [0034] and fig. 2G of Liu).
In re claim 3, as applied to claim 1 above, Brennan in combination with Liu discloses wherein the crack resistant dielectric layer 250 comprises silicon nitride (SiN) layer or a silicon carbide (SiC) layer (see paragraph [0020] and fig. 10J of Brennan).
In re claim 6, as applied to claim 1 above, Brennan in combination with Liu discloses wherein the high voltage isolation component comprises a capacitor (see paragraph [0025] and fig. 10J of Brennan).
In re claim 7, as applied to claim 1 above, Brennan in combination with Liu discloses wherein the high voltage isolation component comprises a transformer, and wherein the top metal feature comprises a top electrode inductively coupled to an outer positioned inductance coil 50a/50b (see paragraphs [0015]-[0016] and figs. 1-6 and 10J of Brennan).
In re claim 8, Brennan discloses an integrated circuit (IC), comprising: a substrate 140 (see paragraph [0017] and fig. 10J) having functional circuitry for realizing at least one circuit function (transistor having gate electrode 160) (see paragraph [0017] and fig. 10J) with at least one high voltage isolation component (capacitor) including a top metal feature 20a/20b above the substrate 140 (see paragraph [0024] and fig. 10J); a first metal interconnect level 210 (see paragraph [0019] and fig. 10J), at least one second metal interconnect level 220 over the first metal interconnect level 210 (see paragraph [0022] and fig. 10J), and a third metal interconnect level 230 over the at least one second metal interconnect level 220 (see paragraph [0023] and fig. 10J), the third metal interconnect level 230 including the top metal feature 20a/20b (see paragraphs [0023]-[0024] and fig. 10J); a crack suppressing dielectric structure 250 comprising at least one crack resistant dielectric layer on the top metal feature 20a/20b (see paragraph [0020] and fig. 10J).
With respect to “a crack suppressing dielectric structure”, Brennan teaches that the dielectric structure 250 is formed of SiN/SiC which is similar to that of Applicant’s disclosure, the properties of the material being a crack suppressing dielectric material is reasonably anticipation or obviousness because the claimed invention and the prior art dielectric structure are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).
Brennan is silent to wherein a dielectric passivation overcoat (PO) layer over the top metal feature.
However, Liu discloses in a same field of endeavor, an integrated circuit including, inter-alia, a substrate 200 (see paragraph [0032] and fig. 2G), at least one high voltage isolation component (capacitor) including a top metal feature 226 above the substrate 200 (see paragraph [0034] and fig. 2G); a crack suppressing dielectric structure comprising at least a dielectric layer 228 (silicon nitride) on a top surface of the top metal feature 226 (see paragraphs [0021], [0024], [0025], [0034] and fig. 2G), and a dielectric passivation overcoat (PO) layer 234 over the top metal feature 226 (see paragraph [0036] and fig. 2G).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Liu into the integrated circuit of Brennan in order to enable wherein a dielectric passivation overcoat (PO) layer over the top metal feature in the integrated circuit of Brennan to be formed because in doing so would prevent damage to the top metal feature.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 9, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the crack suppressing dielectric structure 250 has sidewalls that extend from sidewall of the top metal feature 20a/20b (see paragraph [0020] and fig. 10J of Brennan).
In re claim 10, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the crack suppressing dielectric structure 250 covers sidewalls of the top metal feature 20a/20b (see paragraph [0020] and fig. 10J of Brennan).
In re claim 11, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the crack resistant dielectric layer comprises a silicon nitride (SiN) layer or a silicon carbide (SiC) layer (see paragraph [0020] of Brennan).
In re claim 13, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the crack resistant dielectric layer 250 comprises a plasma enhanced chemical vapor deposition (PECVD) silicon nitride (SiN) layer (see paragraph [0029] of Brennan).
In re claim 15, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the dielectric PO layer 234 has a planar top surface (see paragraph [0036] and fig. 2G of Liu).
In re claim 16, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the high voltage isolation component comprises a capacitor (see paragraphs [0024]-[0025] of Brennan).
In re claim 17, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the high voltage isolation component comprises a transformer, and wherein the top metal feature comprises a top electrode inductively coupled to an outer positioned inductance coil 50b (see paragraphs [0026]-[0027] and figs. 1-8 and 10J of Brennan).
In re claim 18, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the IC further comprising an opening 244 through the dielectric PO layer 234 and the crack suppressing dielectric structure 228 that exposes the top metal feature 226 (see paragraph [0037] and fig. 2G of Liu).
In re claim 19, as applied to claim 8 above, Brennan in combination with Liu discloses wherein the PO layer 234 touches sidewalls of the top metal feature 226 (see paragraph [0036] and fig. 2G of Liu).
In re claim 20, Brennan discloses an integrated circuit (IC), comprising: a lower metal interconnect level 210 over a substrate 200 (see paragraph [0019] and fig. 10J), the lower metal interconnect level 210 including a bottom capacitor plate 50 of a capacitor (see paragraph [0019] and fig. 10J); two or more intermediate metal interconnect levels 220 over the lower metal interconnect level 210 (see paragraph [0021] and fig. 10J); a metal interconnect layer of a top metal interconnect level 230 over the two or more intermediate metal interconnect levels 220 (see paragraph [0022] and fig. 10J); a top capacitor plate 20a/20b of the capacitor located in the metal interconnect layer (see paragraph [0022] and fig. 10J); a crack suppressing dielectric structure 250 on the metal interconnect layer, the crack suppressing dielectric structure 250 comprising at least one dielectric layer of silicon nitride (SiN) or silicon carbide (SiC) (see paragraph [0020] and fig. 10J).
With respect to “a crack suppressing dielectric structure”, Brennan teaches that the dielectric structure 250 is formed of SiN/SiC which is similar to that of Applicant’s disclosure, the properties of the material being a crack suppressing dielectric material is reasonably anticipation or obviousness because the claimed invention and the prior art dielectric structure are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).
Brennan is silent to wherein a dielectric passivation overcoat (PO) layer on the crack suppressing dielectric structure that touches both the PO layer and the top capacitor plate.
However, Liu discloses in a same field of endeavor, an integrated circuit including, inter-alia, a substrate 200 (see paragraph [0032] and fig. 2G), at least one high voltage isolation component (capacitor) including a top metal feature 226 above the substrate 200 (see paragraph [0034] and fig. 2G); a crack suppressing dielectric structure comprising at least a dielectric layer 228 (silicon nitride) on a top surface of the top metal feature 226 (see paragraphs [0021], [0024], [0025], [0034] and fig. 2G), and a dielectric passivation overcoat (PO) layer 234 on the crack suppressing structure 228 that touches both the crack suppressing dielectric structure 228 and the top capacitor plate 226 (see paragraph [0036] and fig. 2G).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Liu into the integrated circuit of Brennan in order to enable wherein a dielectric passivation overcoat (PO) layer on the crack suppressing dielectric structure that touches both the PO layer and the top capacitor plate in the integrated circuit of Brennan to be formed because in doing so would prevent damage to the top metal feature.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (U.S. Pub. 2006/0134809) in view of Liu et al. (U.S. Pub. 2013/0334659), as applied to claims 3 and 11 above, and further in view of Zhang et al. (U.S. Pub. 2010/0078687).
In re claims 4 and 12, as applied to claims 3 and 11 above, Brennan and Liu are silent to wherein the SiN layer or the SiC layer has a thickness in a range between 20 nm and 80 nm and has a compressive stress in a range between 50 MPa and 500 MPa.
However, Zhang discloses an integrated circuit, including, inter-alia, wherein the SiN layer has a thickness in a range between 50 and 300 angstroms and has a compressive stress of no more than 600 MPa (see paragraph [0028]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate the teaching of Zhang into the integrated circuit of Brennan in order to optimize thickness range of the SiN layer to be in a range between 20 nm and 80 nm and optimize the compressive stress to be in a range between 50 MPa and 500 MPa because it is respectfully submitted that there is no evidence indicating the thickness range and the amount of compressive stress of the SiN layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP §2144.05. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (U.S. Pub. 2006/0134809) in view of Liu et al. (U.S. Pub. 2013/0334659), as applied to claims 1 and 13, and further in view of Sheppard t al. (U.S. Pub. 2006/0019435).
In re claims 5 and 14, as applied to claims 1 and 13 above, respectively, Brennan and Liu are silent to wherein the crack suppressing dielectric layer further comprises a silicon nitride (SiN) layer that is between a top silicon oxide layer and a bottom silicon oxide layer and touching a bottom silicon oxide layer and a top silicon oxide layer.
However, Sheppard discloses an integrated circuit, including, inter-alia, wherein the crack suppressing dielectric layer further comprises a silicon nitride (SiN) layer that is between a top silicon oxide layer and a bottom silicon oxide layer and touching a bottom silicon oxide layer and a top silicon oxide layer (ONO structure) (see paragraph [0018]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Sheppard into the integrated circuit of Brennan in order to enable wherein the crack suppressing dielectric layer further comprises a silicon nitride (SiN) layer that is between a top silicon oxide layer and a bottom silicon oxide layer and touching a bottom silicon oxide layer and a top silicon oxide layer in Brennan to be formed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hung et al.		U.S. Pub. 2014/0312470	Oct. 23, 2014.
Khan et al.		U.S. Pub. 2013/0341759	Dec. 26, 2013.
West			U.S. Pub. 2011/0031581	Feb. 10, 2011.
Huber et al.		U.S. Patent 7,573,086	Aug. 11, 2009.
Herrin et al.		U.S. Pub. 2008/0174015	Jul. 24, 2008.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892